Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Please note that the Examiner has changed. Direct all further correspondences to Examiner Anne Marie Grunberg at 571-272-0975.

DETAILED ACTION
Claim Status
	Claims 1-2, 4, 6-9, 25, and 26 are pending and examined in the following Office action. 
	Claims 3, 5, and 10-24 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.
 
Prosecution Synopsis
	A Lack of Unity and restriction requirement was made on 10/06/2016 and claims 10-14, 20-22, and 24 were withdrawn from consideration as being drawn to a non-elected invention and were cancelled by Applicant on 12/11/2019.
	In the Final rejection of 3/17/2022, claim 1 and dependent claims were rejected under 35 U.S.C. 112, second paragraph due to requiring the first and second nucleic acid to be introduced simultaneously whereas claim 3 requires separate introduction of the first and second nucleic acids into the cell. Since the two states are anathema to each other it called into question what was meant by the term “simultaneously” in claim 1. Claim 1 was amended 9/16/2022 to delete “simultaneously” and thus the issue has been obviated.
	On an After-Final Amendment dated 12/14/2020, the term “substantially” was inserted into the independent claim 1. On 1/12/2021, in an Advisory Action, the amendment was not entered and it was questioned whether the amendment was new matter and suggested that the limitation was indefinite. In the response on 4/14/2021, Applicant claims that support is found in paragraph [0122] and the issue was not further addressed thereafter by the Examiner. Please note, that the issue is being raised in the current office action. This issue, in combination with the new matter rejections, is the reason that this action was not made First Action Final in order to give Applicant adequate opportunity to address the new issues.
	Claims 1-4, 9, 25, and 26 were rejected under 35 U.S.C. 103(a) as being unpatentable over Su et al in view of Dafny-Yelin et al, Demain et al, Agarwal et al, Takos et al, Bakker et al, and D’Oust et al.
In essence Du et al teaches recombinant PNGase expression and deglycosylation of glycoproteins  in yeast. Demain teaches that plants are better than microbes in order to produce recombinant proteins, Bakker teaches expressing glycosidases to modify the N-glycosylation pattern in transgenic plants and the other references are cited to show the other modifications to the method are obvious. Applicant traverses this rejection and the response to the traversal is discussed below. 
	Claim 6 is rejected using the references and motivation as in the previous obviousness-type rejection and pulls in Daniell et al to teach that expression of recombinant proteins using the plant expression system of Nicotiana benthamiana would have been obvious. Applicant traverses this rejection and the response to the traversal is discussed below. 
Claims 7-8 are rejected over the first indicated rejection under 35 U.S.C. 103(a) as described above and further in view of GenBank EF638827, GenBank AAA24932.1, Radin et al, and Mor et al to address the limitation of a nucleic acid sequence having at least 90% identity to SEQ ID No: 1 and an amino acid sequence having at least 90% identity to SEQ ID No: 2. SEQ ID No: 1 encodes the amino acid set forth in SEQ ID No: 2 and is codon optimized for expression in Nicotiana benthamiana having a tobacco plant signal peptide, PNGase F, flag epitope, and KDEL retention signal. Applicant traverses this rejection and the response to the traversal is discussed below. 

Claim Rejections - 35 USC § 112 Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 6, and 9, and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a method of using a plant to transiently express a bacterial PNGase F polypeptide fusion protein and a second heterologous nucleotide sequence that contains a glycosylation site wherein the PNGase F polypeptide cleaves substantially all N-linked glycans in vivo.
The claims are rendered indefinite because of the recitation “substantially”. Although it is a broad term that in In re Nehrenberg, 2080 F 2d 161, 126 USPQ 383 (CCPA 1960) was held to be definite in view of the general guidelines contained in the specification and In re Mattison 509 F.2d 563, 184 USPQ 484 (CCPA 1975) held the limitation definite because one of ordinary skill in the art would know what was meant by “substantially equal”, the term in this situation is considered indefinite because the specification does not contain general guidelines regarding the meaning of the word. A search of the specification, including at paragraph [0122] that applicant points to in their response on 4/14/2021 does not shed light on this issue. In paragraph [0122], it indicates that “… PNGase F successfully cleaved the N-linked glycans from all tested glycoproteins…”. As a result, the specification provides no guidance as to what “substantially” means. With regard to what one of ordinary skill in the art would understand as to what “substantially all N-linked glycans of the polypeptide of interest in vivo” means no reference provided by Applicant defines what would be considered substantially all. Would 51% constitute substantially all? 75%? 99%? It is unclear what substantially all N-linked glycans constitutes.

Claim 1 is also indefinite in the recitation of “the eukaryotic plant cell” in step (b) that has a lack of antecedent basis. Step (a) indicates that a first nucleic acid is introduced but fails to indicate to what the nucleic acid is introduced to. One can garner that the polypeptide is to be produced in a plant due to the fact that the preamble indicates that the method is for generating a deglycosylated polypeptide in a plant, but there are no method steps indicating that. There are no method steps that indicate that the nucleic acids are introduced to a plant cell and the only recitation of a plant cell is a limitation that the sequence of interest not be naturally found in the eukaryotic plant cell which has the lack of antecedent basis issue.
Claims 2, 6, and 9 also have a lack of antecedent basis for the recitation “the cell” for the same reasons.

Claim Rejections - 35 USC § 112 New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, as well as claims dependent thereon, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of ‘substantially all” N-linked glycans of the polypeptide of interest being cleaved by the action of the PNGase F polypeptide was newly added to claim 1 in the After-final response dated 12/14/2020 which was not entered in the Advisory Action dated 1/12/2021. This replaced the recitation of “at least 90% of the polypeptide of interest” being deglycosylated in vivo that was newly added in the response of 7/2/2020 and that which was rejected as constituting new matter in the Final action dated 10/14/2020. The original claim was drawn to “the polypeptide of interest is deglycosylated”. There is nothing in the specification that supports the new limitation “substantially all” and the original claim simply requires that the polypeptide of interest be deglycosylated.
In order to overcome this rejection, Applicant must show support for “substantially all” in the specification. Previously, Applicant has argued that support is found in paragraph [0122]. However, paragraph [0122] does not show support for “substantially all” because the paragraph indicates that all tested glycoproteins were successfully cleaved.


35 USC § 112 Written Description

Claims 1-2, 4, 6-9, and 25-26 were not rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  Although the claims are broadly drawn to a method of generating a deglycosylated polypeptide in a plant by introducing a generic bacterial PNGase F polypeptide fusion protein and claims 7 and 8 are drawn to a nucleotide sequence that has at least 90% sequence identity to SEQ ID NO: 1 or an amino acid sequence with at least 90% identity to SEQ ID NO: 2 at the time of filing there were only three bacterial PNGases F known and characterized (“PNGases: A diverse family of enzymes related by function rather than catalytic mechanism”, Jana Filitcheva, 2010, Thesis, Institute of Molecular BioSciences Massey University, New Zealand, page 24-25 bridging paragraph. The active sites and residues essential for PNGase F activity were identified in 1995 (see last paragraph at page 22, Filitcheva, 2010). Characterization and structure of the peptide is described at pages 20 and 21 (Filitcheva, 2010). As a result, no written description rejection over the PNGase F polypeptide fusion protein or sequences having 90% identity, is warranted.


Claim Rejections - 35 USC § 103
Response to Arguments: 
	Applicant argues that at the time of filing, Tretter et al, in “Peptide-N4-(N-acetyl-ß-glucosaminyl) asparagine amidase F cannot release glycans with fucose attached α1 → 3 to the asparagine-linked N-acetylglucosamine residue,” Eur. J. Biochem. 299, 647-652 (1991), taught that N-glycans of the plant glycoproteins bromelain and horseradish perosidase were shown to be resistant to PNGase F (page 651, under Discussion). Applicant then concludes that the skilled artisan would have understood that PNGase F would not deglycosylate plant glycoproteins with fucose attached α1 → 3 to the asparagine-linked N-acetylglucosamine residue. Supporting this contention is the product notes of purified pNGase F, which states that “PNGase F will not cleave N-linked glycans containing core α1 – 3 Fucose.” Applicant further contends that Fig. 9 of the specification shows PNGase F cleaved alpha 1-3 fucose links. Furthermore, Applicants argue FIGS. 3B and 6B demonstrate that in vivo deglycosylation is surprisingly more effective than in vitro deglycosylation and point to [0125], Example 7.

	This argument is persuasive. It is noted that Tretter et al was published in 1991. Even though they teach that N-glycans of the plant glycoproteins bromelain and horseradish perosidase were shown to be resistant to PNGase F, it was not clear if the teachings of Tretter et al were still valid at the time of the invention. Tekoah et al in 2004 (“Controlled glycosylation of therapeutic antibodies in plants,” Archives of Biochemistry and Biophysics 426 (2004) 266-278, downloaded from https://www.sciencedirect.com/science/article/pii/S0003986104001237) teach at page 267, first paragraph on the second column that plant glycans may contain an α(1,3)-Fuc residue linked to a proximal GlcNAc of the core. They indicate that “Since these glycans cannot be released by standard procedures, it is important to use appropriate enzymes, such as peptide N-glycosidase A (PNGase A), rather than peptide N-glycosidase F (PNGase F) for the glycan release prior to analysis. This and other references point to the state of the prior art at the time of the invention as teaching away from using PNGase F to cleave N-linked glycans in vivo in planta.


Conclusion
	No claim is allowed. 
	Claims 1-2, 4, 6-9, 25, and 26 are free of the prior art.
	
Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie Grunberg whose telephone number is (571)272-0975.  The examiner can normally be reached Monday through Friday from 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anne Marie Grunberg/               Primary Examiner, Art Unit 1661